DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 04/25/2022, the following represents the changes from the previous claims: Claims 1, 4, 5, 11, 13-19 were amended and Claims 6-10, 12, and 20 were canceled. Claims 1-5, 11, and 13-19 are presented for examination. 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14", “16” and "24" have been used to designate the “mounting base”, and reference characters "30" and "34" have been used to designate the “control module”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the “base” and “horizontal member”, reference character “16” has been used to designate both the “base” and “stabilizer”, reference character “60” has been used to designate both the “shell portion” and “remote controller”, and reference character “30” has been used to designate both the “power and control module” and “base member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 2 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 2 recites the limitation “the decoy body is constructed of a polymeric matenial” in lines 1-2 and does not further limit the subject matter of Claim 1 which already recites “a decoy body constructed of a polymeric matenial”.  Applicant may cancel the claims, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
a. Claim 18 recites the limitation “the decoy of claim 12” in line 1. Claim 18 is rejected as depending from cancelled 12. It is unclear as to exactly from what claim it is claim 18 should depend. For examination purposes claim 18 will be treated as depending from claim 1. 
b. Claim 19 recites the limitation “the base member waterproof housing” in line 18. There is insufficient antecedent basis for this limitation in the claim as only a “control module including a waterproof housing” was previously recited in the claim. Additionally, Claim 19 recites the limitation “the power and control module housing has at least one base connector and the shell member has at least one complementary module connector for readily connecting and disconnecting the housing to and from the base member, via the aperture in the shell member” in lines 32-34. It is unclear if the at least one base connector and the shell member are the same at least one base connector and shell member recited previously in the claim or an additional base connector and shell member. Additionally, claim 19 recites the limitation “the housing” in line 40. It is unclear if  unclear if the housing is the “base member waterproof housing” or the “control module including a waterproof housing” recited previously in the claim.

5.	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-3 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denmon (US Patent Publication 2018/0192638) in view of Baskfield et al. (US Patent Publication 2015/0208642). 
a. Regarding claim 1, Denmon a waterproof decoy comprising a decoy body 1 constructed of a polymeric material [decoy body may comprise a rubber, such as a roto-molded rubber or resin polymer [0032]; decoy body comprises a material selected from the group comprising plastics, rubber, resin, or a polymer, claim 9], the decoy body having a top, a bottom and sides [FIG. 1], the bottom having a body aperture providing access to an interior body cavity 22 [decoy body 1 comprises a shell or skin that defines a cavity 22 [0050]]; a motor assembly 11 disposed in the interior body cavity [the motor housing is capable of being inserted into the decoy body, filling a portion of the cavity, abstract]; at least one wing connector 8 adapted to connect to a decoy wing 2, the wing connector being connected to the motor assembly and exposed on the exterior of the decoy body at one or more sides of the decoy body [one or more wing members can be operatively connected to the motor or motor drive shaft through the one or more wing attachment members or adapter pieces such as drive shaft adapter 8 [0027]]; an exterior base member 19 connected to the decoy body at the body aperture at the bottom of the decoy body [FIG. 1], exterior base member 19 having a bottom base aperture [FIGS. 1, 8]; a power and control module connectible and dis-connectible to the decoy body at the bottom base aperture of base member 19 [decoy body fastener 19 can be snapped into and around the bottom of the unit by placing fastener clips 19 a into the fastener slots 18 [0051]], power and control module communicatively connected to motor assembly 11 for actuating the motor assembly and the at least one wing connector 8, power and control module including a waterproof housing 3, battery 10 disposed within module cavity 15 [housing unit 3 houses the power unit 10 in battery port or slot 15, which is a bay that is separated from the other electronic components by a wall. Battery port of slot 15 is substantially waterproof [0045]], and an electronic control assembly communicatively connected to the battery and disposed within module cavity 15 [transceiver allows the motor 11 to be actuated remotely through a remote in electronic communication with the transceiver. In this embodiment, it is preferred that the transceiver would be housed within the housing unit [0047]], waterproof housing 3 of the power and control module extending from base member 19 so that it is disposed interiorly within the body cavity of the housing, waterproof housing 3 being manually and readily connectible and dis-connectible from the exterior base member without the use of tools [decoy body fastener 19 can be snapped into and around the bottom of the unit by placing fastener clips 19 a into the fastener slots 18 [0051]].
Denmon does not specifically teach a door enclosing a battery disposed within a module cavity. Baskfield teaches door 138 enclosing battery 136 disposed within module cavity 128 [battery recess 128 [0032]; battery 136 and battery door or cover 138 are shown adjacent the battery recess. The battery recess need only be large enough to receive the battery 136. The door 138 can be secured with fasteners such as screws, can be threaded, or any other suitable means for sealing can be employed. The door 138 allows the battery recess to be sealed, but permits easy access to the battery for recharging or replacement [0033]] for the purpose of providing a decoy with a door enclosing a battery disposed within a module cavity to allow the module cavity to be sealed, but permits easy access to the battery for recharging or replacement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the decoy taught by Denmon to include a door enclosing a battery disposed within a module cavity as taught by Baskfield because doing so would have provided a decoy with a door enclosing a battery disposed within a module cavity to allow the module cavity to be sealed, but permits easy access to the battery for recharging or replacement. 
b. Regarding claim 2, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 1, wherein decoy body 1 is constructed of a polymeric material [decoy body may comprise a rubber, such as a roto-molded rubber or resin polymer [0032]; decoy body comprises a material selected from the group comprising plastics, rubber, resin, or a polymer, claim 9]. 
c. Regarding claim 3, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 1, wherein decoy body 1 is shaped to simulate a waterfowl or migratory bird [a decoy body 1 substantially in the shape of an avian animal or at least a portion of an animal's body [0040]].
d. Regarding claim 13, Denmon in view of Baskfield teaches (references to Baskfield) the decoy of claim 1 wherein the power and control module door 138 has an O-ring seal seal [any suitable means for sealing can be employed; door 138 allows the battery recess to be sealed [0033]].
e. Regarding claim 14, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 13 wherein power and control module door 138 has a waterproof seal [any suitable means for sealing can be employed; door 138 allows the battery recess to be sealed [0033]] and a power connector communicatively connecting the electronic control circuit and motor assembly 11 [The transceiver allows the motor 11 to be actuated remotely through a remote in electronic communication with the transceiver [0047]].
f. Regarding claim 15, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 1 having base member 19. Denmon further teaches base member 19 has a shell member connected to the decoy body at the body aperture on the bottom of the decoy body [FIG. 12] the shell member having an aperture [a shell and a cavity defined by the shell, claim 12] through which the power and control module housing 3 is insertable and removable [decoy body 1 comprises a shell or skin that defines a cavity 22 shaped to accommodate at least a portion of the housing unit 3 [0050]].
g. Regarding claim 16, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 15 having power and control module housing 3 and the aperture in the shell member [a shell and a cavity defined by the shell, claim 12; decoy body 1 comprises a shell or skin that defines a cavity 22 shaped to accommodate at least a portion of the housing unit 3 [0050]]. Denmon further teaches housing 3 has at least one base connector 6, 12 and the shell member has at Ieast one complementary module connector for readily connecting and disconnecting housing 3 to and from the base member, via the aperture in the shell member [fasteners 6 extending through the decoy body 1 to help fasten and secure the decoy body 1 in place around the housing unit 4; housing unit 3 comprises contours 12 which help facilitate the fit and grip of the decoy body 1 onto the housing unit 3 [0050] FIG. 2].
h. Regarding claim 17, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 16 having power and control module housing 3 and the aperture in the shell member [a shell and a cavity defined by the shell, claim 12; decoy body 1 comprises a shell or skin that defines a cavity 22 shaped to accommodate at least a portion of the housing unit 3 [0050]]. Denmon further teaches a pair of brackets 19a extending from the shell member for guiding and stabilizing power and control module housing 3 into the interior of decoy body 1 [placing fastener clips 19 a into the fastener slots 18 will pinch the decoy body to the housing unit  [0051]].

8.	Claims 4, 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denmon (US Patent Publication 2018/0192638) in view of Baskfield et al. (US Patent Publication 2015/0208642) as applied to claim 1 above, and further in view of Noe (US Patent Publication 2017/0332620).
a. Regarding claim 4, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 1 having the power and control module and housing module cavity 15 [Battery port of slot 15 [0045]]. Denmon in view of Baskfield does not specifically teach a plug and play, USB connectible and disconnectible, software module disposed within the housing module cavity. Noe teaches a plug and play, USB connectible and disconnectible, software module 114 disposed within housing module cavity 112 [bay 112 for a removable USB plug, and a removable software plug 114 that is communicatively connected to the PCB control circuit. The software plug 114 contains additional software for receiving control signals, for example RF signals, from a remote control device, for example a hand held remote control [0049]] for the purpose of providing a decoy with a plug and play, USB connectible and disconnectible, software module having additional software for receiving control signals, for example RF signals, from a remote control device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the decoy taught by Denmon in view of Baskfield to include a plug and play, USB connectible and disconnectible, software module in the housing module cavity as taught by Noe because doing so would have provided a decoy with a plug and play, USB connectible and disconnectible, software module having additional software for receiving control signals, for example RF signals, from a remote control device.
b. Regarding claim 5, Denmon in view of Baskfield and Noe teaches (references to Noe) the decoy of claim 4 wherein the plug and play, USB connectible and disconnectible, software module 114 provides remote control capability [bay 112 for a removable USB plug, and a removable software plug 114 that is communicatively connected to the PCB control circuit. The software plug 114 contains additional software for receiving control signals, for example RF signals, from a remote control device, for example a hand held remote control [0049]].
c. Regarding claim 11, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim 4 having the electronic control assembly disposed within the module cavity 15 [transceiver allows the motor 11 to be actuated remotely through a remote in electronic communication with the transceiver. In this embodiment, it is preferred that the transceiver would be housed within the housing unit [0047]]. Denmon further teaches on/off switch 24 [actuator on/off switch 24 [0046]] and battery recharge port 23 communicatively connected to the electronic control circuit [charging port 23 may be installed directly into the exterior of the housing unit 3 that is in electronic communication with the rechargeable power source [0046]].
Denmon in view of Baskfield does not specifically teach a plug and play software module connectible and dis-connectible from the control circuit which provides remote control capability. Noe teaches plug and play software module 114 connectible and dis-connectible from the control circuit which provides remote control capability [bay 112 for a removable USB plug, and a removable software plug 114 that is communicatively connected to the PCB control circuit. The software plug 114 contains additional software for receiving control signals, for example RF signals, from a remote control device, for example a hand held remote control [0049]] for the purpose of providing a decoy with a plug and play, USB connectible and disconnectible, software module having additional software for receiving control signals, for example RF signals, from a remote control device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the decoy taught by Denmon in view of Baskfield to include a plug and play software module connectible and dis-connectible from the control circuit which provides remote control capability as taught by Noe because doing so would have provided a decoy with a plug and play, USB connectible and disconnectible, software module having additional software for receiving control signals, for example RF signals, from a remote control device.
d. Regarding claim 18, Denmon in view of Baskfield teaches (references to Denmon) the decoy of claim (1, see 112b rejection) having the power and control module and battery 10 [housing unit 3 houses the power unit 10 in battery port or slot 15, which is a bay that is separated from the other electronic components by a wall. Battery port of slot 15 is substantially waterproof [0045]].
Denmon in view of Baskfield teaches (references to Baskfield) the decoy of claim 1 having door 138 [battery 136 and battery door or cover 138 are shown [0033]]. Denmon in view of Baskfield does not specifically teach a frame member insertable into the housing interior for stabilizing the battery therein. Noe teaches frame member 82 insertable into housing 40 interior [cradle 82 is a plastic box member with an open top to receive the battery 84. A pair of hook and loop type straps 86 A-B hold the battery 84 in place. The cradle 82 has snap connectors 88 for connection and disconnection [0049]] for stabilizing battery 84 therein [battery 84 is inserted into the battery cradle 82 using straps 86; battery cradle 82 mates with rectangular cradle slot 106 on the base member 80 and making snap connections. Removal of the cradle 82 from the module 40 and/or battery 84 from the cradle is easily and quickly accomplished, including in the field under common adverse hunting weather conditions and low or no light [0050]] for the purpose of providing a decoy with a frame member insertable into the housing interior for easily and quickly removal and replacement of the battery in the field under adverse conditions and low or no light.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the decoy taught by Denmon in view of Baskfield to include a frame member insertable into the housing interior as taught by Noe because doing so would have provided a decoy with a frame member insertable into the housing interior for easily and quickly removal and replacement of the battery in the field under adverse conditions and low or no light. Please note in the combination of  Denmon, Baskfield, and Noe the frame member insertable via the door.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Denmon (US Patent Publication 2018/0192638) in view of Noe (US Patent Publication 2017/0332620).
a. Regarding claim 19, Denmon teaches a waterproof decoy comprising a decoy body 1 constructed of a polymeric material [decoy body may comprise a rubber, such as a roto-molded rubber or resin polymer [0032]; decoy body comprises a material selected from the group comprising plastics, rubber, resin, or a polymer, claim 9], the decoy body having a top, a bottom and sides [FIG. 1], the bottom having a body aperture providing access to an interior body cavity 22 [decoy body 1 comprises a shell or skin that defines a cavity 22 [0050]]; at least one wing connector 8 adapted to connect to a decoy wing 2, wing connector 8 being disposed at one or more sides of the decoy body [one or more wing members can be operatively connected to the motor or motor drive shaft through the one or more wing attachment members or adapter pieces such as drive shaft adapter 8 [0027]]; a motor assembly 11 disposed in the interior body cavity of the decoy body [the motor housing is capable of being inserted into the decoy body, filling a portion of the cavity, abstract], a base member 19 connected to the decoy body at the body aperture at the bottom of the decoy body [FIG. 1], a power and control module which is connectible and dis-connectible to the decoy body at the bottom of the decoy body actuating the at least one wing connector including a waterproof housing 3 having a door enclosing a module cavity 15 [one or more of the side walls may be partially removable via an access door [0044], a battery 10 disposed within the module cavity [housing unit 3 houses the power unit 10 in battery port or slot 15, which is a bay that is separated from the other electronic components by a wall. Battery port of slot 15 is substantially waterproof [0045]], and an electronic control assembly communicatively connected to the battery and disposed within the module cavity [transceiver allows the motor 11 to be actuated remotely through a remote in electronic communication with the transceiver. In this embodiment, it is preferred that the transceiver would be housed within the housing unit [0047]], motor assembly 11 communicatively connected to the power and control module and to the at least one wing connector [one or more wing members can be operatively connected to the motor or motor drive shaft through the one or more wing attachment members or adapter pieces such as drive shaft adapter 8 [0027]]; the base member waterproof housing is manually and readily connectible and disconnectible from the base member without the use of tools [decoy body fastener 19 can be snapped into and around the bottom of the unit by placing fastener clips 19 a into the fastener slots 18 [0051]]; the electronic control assembly is further disposed within the module cavity and comprises an on/off switch 24 communicatively connected to an electronic control circuit [transceiver allows the motor 11 to be actuated remotely through a remote in electronic communication with the transceiver. In this embodiment, it is preferred that the transceiver would be housed within the housing unit [0047]], a battery recharge port 23 communicatively connected to the electronic control circuit [charging port 23 may be installed directly into the exterior of the housing unit 3 that is in electronic communication with the rechargeable power source [0046]], base member 19 has a shell member connected to the decoy body at the body aperture on the bottom of the decoy body [FIG. 12] the shell member having an aperture [a shell and a cavity defined by the shell, claim 12] through which the power and control module housing 3 is insertable and removable [decoy body 1 comprises a shell or skin that defines a cavity 22 shaped to accommodate at least a portion of the housing unit 3 [0050]]; the power and control module housing 3 has at least one base connector 6, 12 and the shell member has at least one complementary module connector for readily connecting and disconnecting power and control module housing 3 to and from base member 19 via the aperture in the shell member [fasteners 6 extending through the decoy body 1 to help fasten and secure the decoy body 1 in place around the housing unit 4; housing unit 3 comprises contours 12 which help facilitate the fit and grip of the decoy body 1 onto the housing unit 3 [0050] FIG. 2]; and the shell member further has a pair of brackets 19a extending from the shell member for guiding and stabilizing power and control module housing 3 into the interior of decoy body 1 [placing fastener clips 19 a into the fastener slots 18 will pinch the decoy body to the housing unit  [0051]].
Denmon does not specifically teach a plug and play software module, connectible and dis-connectible from the control circuit, which provides remote control capability and the power and control module has a frame member insertable into the housing interior via the door for stabilizing the battery therein. 
Noe teaches plug and play software module 114 connectible and dis-connectible from the control circuit which provides remote control capability [bay 112 for a removable USB plug, and a removable software plug 114 that is communicatively connected to the PCB control circuit. The software plug 114 contains additional software for receiving control signals, for example RF signals, from a remote control device, for example a hand held remote control [0049]] and the power and control module has a frame member insertable into the housing interior via the door for stabilizing the battery therein. Noe teaches frame member 82 insertable into housing 40 interior [cradle 82 is a plastic box member with an open top to receive the battery 84. A pair of hook and loop type straps 86 A-B hold the battery 84 in place. The cradle 82 has snap connectors 88 for connection and disconnection [0049]] via the door [one or more of the side walls may be partially removable via an access door [0044] for stabilizing battery 84 therein [battery 84 is inserted into the battery cradle 82 using straps 86; battery cradle 82 mates with rectangular cradle slot 106 on the base member 80 and making snap connections. Removal of the cradle 82 from the module 40 and/or battery 84 from the cradle is easily and quickly accomplished, including in the field under common adverse hunting weather conditions and low or no light [0050]] for the purpose of providing a decoy with a plug and play software module, connectible and dis-connectible from the control circuit having additional software for receiving control signals from a remote control device a frame member insertable into the housing interior for easily and quickly removal and replacement of the battery in the field under adverse conditions and low or no light.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the decoy taught by Denmon to include a plug and play software module, connectible and dis-connectible from the control circuit, which provides remote control capability and the power and control module has a frame member insertable into the housing interior via the door for stabilizing the battery therein as taught by Noe because doing so would have provided a decoy with a plug and play software module, connectible and dis-connectible from the control circuit having additional software for receiving control signals from a remote control device a frame member insertable into the housing interior for easily and quickly removal and replacement of the battery in the field under adverse conditions and low or no light. 

Response to Arguments
10.	Applicant’s arguments from the response filed on 04/25/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 04/25/2022, see pages 13-14, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Denmon (US Patent Publication 2018/0192638) and Baskfield et al. (US Patent Publication 2015/0208642).
b. Applicants arguments in the reply filed on 04/25/2022, see pages 15-16, with respect to the rejection of claim 19 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Denmon (US Patent Publication 2018/0192638) and Noe (US Patent Publication 2017/0332620).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643